Citation Nr: 1241187	
Decision Date: 12/03/12    Archive Date: 12/12/12	

DOCKET NO.  11-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to the extension of a delimiting date for educational assistance under the Montgomery GI Bill.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from March 1996 to March 2001.  

This case comes before the Board of Veterans Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the matter is otherwise with the St. Petersburg, Florida, RO.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO for the action specified in this REMAND.  VA will notify you if further action is required on your part.


REMAND

The Board observes that, at the time of a filing of a Substantive Appeal in July 2011, the Veteran requested a "BVA hearing at a local VA office," that is, a Travel Board hearing.  Pursuant to that request, the RO, in correspondence of March 2012, informed the Veteran that she had been scheduled for the aforementioned Travel Board hearing at the St. Petersburg, Florida, RO on May 15, 2012.  

In correspondence of April 2012, the Veteran informed the Board that she would be unable to attend the Travel Board hearing scheduled for May 15, 2012, and was therefore requesting that her hearing be rescheduled.  In email correspondence of May 10, 2012, the Veteran reiterated that she would be unable to attend her Travel Board hearing scheduled for May 15, 2012, and was therefore once again requesting that her hearing be rescheduled.  Pertinent evidence of record is to the effect that the Veteran subsequently failed to report for her hearing scheduled on May 15, 2012.  

In a Motion to Remand dated in early October 2012, the Veteran's accredited representative indicated that the Veteran's request to have her Travel Board hearing rescheduled was apparently "filed down" in her claims folder, and not in her education folder, with the result that it was, apparently, never timely reviewed.  Under the circumstances, and pursuant to the provisions of 38 C.F.R. § 20.702(c) (2011), the Veteran's representative requested that she once again be scheduled for a Travel Board hearing before a member of the Board.  

The Board observes that, pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal is to be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Given that the Veteran did, apparently request a rescheduling of her Travel Board hearing within the parameters specified by regulation [See 38 C.F.R. § 20.702(c)], and inasmuch as the RO schedules Travel Board hearings, a remand of this matter to the RO is indicated.  

Accordingly, in light of the forementioned, the case is REMANDED to the RO for the following action:  

The RO should take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO located in St. Petersburg, Florida.  A copy of the letter scheduling the Veteran for that hearing, along with a transcript of the hearing, should be included in the claims folder.  

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


